Fourth Court of Appeals
                                           San Antonio, Texas
                                                 December 7, 2018

                                               No. 04-18-00911-CR

                                                   Kevin DIXON,
                                                     Appellant

                                                           v.

                                              The STATE of Texas,
                                                    Appellee

                       From the 226th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2018CR6291
                              Honorable Mark R. Luitjen, Judge Presiding


                                                   ORDER
       Appellant was sentenced on October 15, 2018, and did not file a motion for new trial.
Appellant’s notice of appeal was therefore due on November 14, 2018. TEX. R. APP. P.
26.2(a)(1). A motion for extension of time to file a notice of appeal was due on November 29,
2018. TEX. R. APP. P. 26.3. The record indicates appellant did not file his notice of appeal until
November 19, 2018.

         A timely notice of appeal is necessary to invoke this court’s jurisdiction. Taylor v. State,
424 S.W.3d 39, 43 (Tex. Crim. App. 2014); Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.
App. 1998). A late notice of appeal may be considered timely so as to invoke our jurisdiction if
(1) it is filed in the trial court within fifteen days of the last day allowed for filing; (2) a motion
for extension of time is filed in the court of appeals within fifteen days of the last day allowed for
filing the notice of appeal; and (3) the court of appeals grants the motion for extension of time.
TEX. R. APP. P. 26.3. Appellant did not file a timely motion for extension of time in this court.
Therefore, appellant has not met the requirements of rule 26.3.

      We, therefore, ORDER appellant to show cause on or before December 28, 2018
why this appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are
suspended until further order of the court.1


1
 We also note the clerk’s record contains a certification of defendant’s right to appeal stating that this “is a plea-
bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). The clerk’s record appears
to accurately reflect that this is a plea-bargain case and appellant has no right to appeal. Thus, even if a timely notice
                                                               _________________________________
                                                               Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.



                                                               ___________________________________
                                                               KEITH E. HOTTLE,
                                                               Clerk of Court




of appeal had been filed, this appeal would, in all likelihood, be subject to dismissal under Texas Rule of Appellate
Procedure 25.2(d). See TEX. R. APP. P. 25.2(d).